          Case 1:16-cr-00082-VEC Document 254 Filed 08/31/20 Page 1 of 9

                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA                                       :
                                                                :
                           -against-                            :             16-CR-82 (VEC)
                                                                :
 CHRISTOPHER WHITE, MICHAEL                                     :          MEMORANDUM
 SANTIAGO, KENNETH SMITH, and STEPHEN :                                  OPINION AND ORDER
 SMITH,                                                         :
                                                                :
                               Petitioners-Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        Christopher White, Michael Santiago, Kenneth Smith, and Stephen Smith filed separate

but largely identical petitions pursuant to 28 U.S.C. § 2255 to vacate their convictions for

violating 18 U.S.C. § 924(c). Relying on United States v. Davis, 139 S. Ct. 2319 (2019), which

held that the so-called “residual clause” of 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague,

Petitioners argue that their § 924(c) convictions are invalid because they were predicated on a

conspiracy to commit Hobbs Act robbery, which is no longer a crime of violence. See id. at

2324. Because each of their convictions was also based on Hobbs Act robbery, which remains a

crime of violence, these petitions must be dismissed.

                                          I.      BACKGROUND

        Each Petitioner pleaded guilty to at least two counts of a superseding indictment that

charged them with conspiring to and participating in gunpoint robberies of armored car

operators.1 At issue in these petitions are Petitioners’ convictions under Count Five, which


1
          The Superseding Indictment contained five counts: one count of conspiracy to commit Hobbs Act robbery
(Count One), in violation of 18 U.S.C. § 1951; three counts of Hobbs Act robbery (Counts Two, Three, and Four), in
violation of 18 U.S.C. §§ 1951; and one count of use, carrying, and possession of a firearm, which was brandished
and discharged, in connection with crimes of violence (Count Five), in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii)–
(iii). See S1 Indictment ¶¶ 1–5 (Dkt. 27). Counts Two through Five are also premised on an aiding and abetting
theory, 18 U.S.C. § 2.
          Case 1:16-cr-00082-VEC Document 254 Filed 08/31/20 Page 2 of 9




charged the use (or the aiding and abetting the use of) a firearm in connection with the “the

robbery conspiracy charged in Count One . . . and the robberies charged in Counts Two through

Four.” S1 Indictment ¶ 5 (Dkt. 27).

        In pretrial proceedings, Petitioners moved to dismiss Count Five, arguing that Hobbs Act

robbery and Hobbs Act robbery conspiracy do not constitute crimes of violence as that term is

used in 18 U.S.C. § 924(c). Petitioners claimed that the Supreme Court’s decision in Johnson v.

United States, 576 U.S. 591, 593 (2015), which invalidated the residual clause definition of

“violent felony” contained in the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B), also

applied to the definition of “crime of violence” contained in 18 U.S.C. § 924(c). Mot. to Dismiss

Count Five (Dkt. No. 58); see also Order on Mots. to Join Mot. to Dismiss (Dkt. 60). This Court

denied the motion to dismiss, concluding that, in light of the then-settled precedent of this circuit,

as well as the reasoning reflected in United States v. Pena, 161 F. Supp. 3d 268 (S.D.N.Y. 2016),

Hobbs Act robbery and Hobbs Act robbery conspiracy remained predicate crimes of violence

under § 924(c). Order (Dkt. 65). Following denial of their motions to dismiss, each of the

Petitioners pleaded guilty pursuant to a plea agreement and allocuted, as part of their pleas, to

participating in at least one robbery and using (or aiding and abetting the use of) a firearm in

connection with the robbery.2

        Petitioners have moved to vacate their § 924(c) convictions (Count Five) pursuant to

Davis, 139 S. Ct. at 2324, which invalidated one aspect of § 924(c)’s two-part definition of a

“crime of violence.” See Santiago Pet. (Dkt. 220); Stephen Smith Pet. (Dkt. 226); Kenneth

Smith Pet. (Dkt. 231); White Pet., 19-CV-9086 (Dkts. 1, 17).



2
         See White Plea Tr. (Dkt. 89); White Supp. Plea Tr. (Dkt.160); Santiago Plea Tr. (Dkt. 252); Santiago
Suppl. Plea Tr., (Dkt. 169); Kenneth Smith Plea Tr. (Dkt. 83); Kenneth Smith Suppl. Plea Tr. (Dkt. 197); Stephen
Smith Plea Tr. (Dkt. 81); Stephen Smith Supp. Plea Tr. (Dkt. 145).

                                                        2
         Case 1:16-cr-00082-VEC Document 254 Filed 08/31/20 Page 3 of 9




                                        II.    DISCUSSION

       Section 924(c) imposes a mandatory, consecutive sentence for “any person who, during

and in relation to any crime of violence . . . uses or carries a firearm, or who, in furtherance of

any such crime, possesses a firearm.” 18 U.S.C. § 924(c)(1)(A). Section 924(c)(3) defines

“crime of violence” as a felony that:

               (A) has as an element the use, attempted use, or threatened use of
               physical force against the person or property of another, or

               (B) that by its nature, involves a substantial risk that physical force
               against the person or property of another may be used in the course
               of committing the offense.

18 U.S.C. § 924(c)(3). The two clauses are defined in the alternative, with the former commonly

referred to as the “elements clause” or “force clause” and the latter as the “residual clause.” See

Davis, 139 S. Ct. at 2324; United States v. Hill, 890 F.3d 51, 53 (2d Cir. 2018).

       In Davis, the Supreme Court struck down the residual clause as unconstitutionally vague,

while retaining the elements clause as the sole definition of what constitutes a crime of violence

for purposes of § 924(c). Thereafter, in United States v. Barrett, the Second Circuit held that a

defendant’s “conviction for using a firearm in committing Hobbs Act robbery conspiracy must

be vacated because the identification of that crime as one of violence depends on the

§ 924(c)(3)(B) residual clause definition, which Davis has now pronounced unconstitutionally

vague.” 937 F.3d 126, 128 (2d Cir. 2019) (emphasis in original).

       Petitioners Santiago, Kenneth Smith, and Stephen Smith claim that their § 924(c)

convictions are solely predicated on Hobbs Act robbery conspiracy, which is no longer a crime

of violence, and, therefore, their convictions must be vacated. See Santiago Pet. at 2–3; Stephen

Smith Pet. at 2; Kenneth Smith Pet. at 2. They also argue that, because the Hobbs Act robbery

charges were dismissed as part of their plea agreement, those offenses cannot be relied upon as


                                                  3
           Case 1:16-cr-00082-VEC Document 254 Filed 08/31/20 Page 4 of 9




alternative predicates for their § 924(c) convictions. See Santiago Reply (Dkt. 244) at 3–4;

Stephen Smith Reply (Dkt. 241) at 2; Kenneth Smith Reply (Dkt. 242) at 1. Alternatively,

Santiago and White contend that, even if their § 924(c) convictions are predicated on Hobbs Act

robbery, Hobbs Act robbery does not satisfy § 924(c)’s elements clause and therefore cannot

serve as a predicate for a § 924(c) conviction. See Santiago Reply at 5; White Reply (Dkt. 246)

at 9–11.

         In opposition, the Government argues that (1) Petitioners’ claims are procedurally

defaulted and (2) Petitioners’ convictions on Count Five are predicated not only upon their

participation in a Hobbs Act robbery conspiracy but also upon their commission of Hobbs Act

robberies, which, the Government contends, remain crimes of violence post-Davis. See Opp. as

to Michael Santiago, Kenneth Smith, Stephen Smith (“Opp. I”) (Dkt. 237) at 1–2; Opp. as to

Christopher White (“Opp. II”) (Dkt. 245) at 2. As set forth below, Petitioners’ claims fail on the

merits; the Court therefore declines to address whether the claims are procedurally defaulted.3

A.       A § 924(c) Conviction May Rest on a Predicate Offense for Which the Defendant
         Was Not Convicted.

         Petitioners Stephen Smith, Kenneth Smith, and Santiago claim that Hobbs Act robbery

cannot serve as the predicate crime of violence for their § 924(c) convictions, because those

charges were dismissed as against them.4 This argument has no merit and is squarely foreclosed




3
          The Government claims that, because Petitioners failed to raise their claims on direct appeal, they have
forfeited their rights to raise these claims on collateral review. See Opp. I at 8; Opp. II at 6. Procedural default need
not be addressed here, as the Court has repeatedly held, “that in the habeas context, a procedural default . . . is not a
jurisdictional matter.” Trest v. Cain, 522 U.S. 87, 89 (1997) (citations omitted); Kuhali v. Reno, 266 F.3d 93, 101
(2d Cir. 2001) (“It is well-settled that the doctrine of procedural default is prudential rather than jurisdictional in
nature.”) (citation omitted). As discussed below, Petitioners’ claims fail on their merits and can be disposed of on
those grounds alone.
4
        White does not, and cannot, advance this argument because he pleaded guilty to Count Three of the
Superseding Indictment, which charged Hobbs Act robbery. White Plea Tr. 5:5–11 (Dkt. 89).


                                                           4
           Case 1:16-cr-00082-VEC Document 254 Filed 08/31/20 Page 5 of 9




by settled law in this circuit. As noted in Johnson v. United States, “a conviction under 18

U.S.C. § 924(c) requires legally sufficient proof that the predicate crime of violence . . . was

committed, but does not require a conviction for that predicate crime.” 779 F.3d 125, 126 (2d

Cir. 2015).5

         Thus, Hobbs Act robbery may serve as a predicate for Petitioners’ § 924(c) convictions

even though Petitioners (other than White) were not convicted of robbery.

B.       Petitioners’ § 924(c) Convictions Can Be Predicated on Their Commission of Hobbs
         Act Robbery.

         1. Hobbs Act robbery remains a crime of violence under the elements clause.

         Although Davis struck down § 924(c)’s residual clause as unconstitutionally vague,

Hobbs Act robbery remains a crime of violence under § 924(c)’s elements clause. In Hill, the

Second Circuit “agree[d] with all of the circuits to have addressed the issue . . . and [held] that

Hobbs Act robbery ‘has as an element the use, attempted use, or threatened use of physical force

against the person or property of another.’” Hill, 890 F.3d at 60 (quoting 18 U.S.C. §

924(c)(3)(A)).

         Although Hill was decided before Davis, the Second Circuit has repeatedly reaffirmed

the vitality of Hill post-Davis. In its summary order in United States v. Walker, the court stated,

“[o]ur prior holding in United States v. Hill, that substantive Hobbs Act robbery is a crime of

violence under the elements clause of § 924(c)(3)(A), is unaffected by Davis, Stokeling, and

Barrett and remains binding on us in this case.” 789 F. App’x 241, 245 (2d Cir. 2019) (internal

citations omitted); see also United States v. Biba, 788 F. App’x 70, 72 (2d Cir. 2019) (“[W]e

have held that substantive Hobbs Act robbery qualifies as a ‘crime of violence’ under the


5
          Indeed, “every [] circuit court to have considered the issue has concluded that § 924(c) does not require the
defendant to be convicted of (or even charged with) the predicate crime, so long as there is legally sufficient proof
that the predicate crime was, in fact, committed.” Johnson, 779 F.3d at 129 (collecting cases).

                                                           5
          Case 1:16-cr-00082-VEC Document 254 Filed 08/31/20 Page 6 of 9




elements clause.”). Petitioners’ reliance on the reasoning of a district court in another circuit

cannot overcome binding authority of this circuit. See White Reply at 10 (citing United States v.

Chea, 98-CR-20005, 2019 WL 5061085 (N.D. Cal. Oct. 2, 2019)).

        Hobbs Act robbery thus remains a crime of violence under § 924(c)’s elements clause

and may properly serve as a predicate offense for a § 924(c) conviction.

        2. A conviction under § 924(c) with multiple predicates may survive even if one
           predicate is invalid.

        Santiago, Kenneth Smith, and Stephen Smith’s § 924(c) convictions rest on multiple

predicates, one of which is invalid (Hobbs Act robbery conspiracy) and one of which is valid

(Hobbs Act robbery). Accordingly, the Court must determine whether their convictions may be

sustained based on the surviving predicate. For the § 924(c) conviction to survive, there must be

an adequate factual basis in the record to establish that the defendant actually committed the

alternative predicate offense.

        Courts in the Second Circuit have consistently held that a § 924(c) conviction may

survive even when one of multiple predicates has been invalidated. In Walker the defendants

argued, like Petitioners here, that Davis invalidated their § 924(c) convictions, which were

predicated on both Hobbs Act robbery and Hobbs Act robbery conspiracy. 789 F. App’x at 244–

45. The Second Circuit disagreed, holding that the § 924(c) convictions rested on Hobbs Act

robbery, which remains a valid predicate. Id. Similarly, in Simmons v. United States, the district

court held that, “[w]hen a § 924(c) conviction rests upon both a conspiracy to commit Hobbs Act

robbery and a separate valid § 924(c) predicate offense, the conviction remains valid, even after

Davis and Barrett.” No. 16-CV-4797, 2019 WL 6051443 at *2 (S.D.N.Y. Nov. 15, 2019).6



6
        At least one other circuit has reached similar conclusions. The Eleventh Circuit has held that, “[A]lthough
[Defendant] pled guilty to conspiracy to commit Hobbs Act robbery and a § 924(c) violation, his plea agreement and

                                                        6
          Case 1:16-cr-00082-VEC Document 254 Filed 08/31/20 Page 7 of 9




        A § 924(c) conviction resting on multiple predicates does not automatically survive a

Davis challenge, however. The alternative predicate must be supported by a sufficient factual

basis in the record, demonstrating that the defendant, in fact, committed the predicate offense.

See Johnson, 779 F.3d at 126, 129. In Biba, for example, following a plea of guilty, the district

court convicted defendant of conspiracy to commit two Hobbs Act robberies and brandishing a

firearm in connection with one of the robberies in violation of § 924(c). 788 F. App’x at 71. On

appeal, the defendant challenged his § 924(c) conviction under Davis and Barrett. Id. The

Government conceded that the defendant’s § 924(c) conviction “cannot be based upon his guilty

plea to a conspiracy to commit Hobbs Act robbery in light of Davis and Barrett” but argued that

the § 924(c) conviction remained valid because the defendant “allocuted to attempted robbery

during his plea to the conspiracy and firearms counts, and that such allocution provides a valid

predicate ‘crime of violence’ for the purposes of his § 924(c) conviction.” Id. at 72.

        The Second Circuit rejected the Government’s argument because the record did not

sufficiently establish that defendant’s conduct constituted attempted robbery:

                 [E]ven assuming arguendo that attempted Hobbs Act robbery
                 remains a “crime of violence,” we find the government’s argument
                 must fail because Biba did not allocute to the elements of
                 attempted robbery during his guilty plea . . . . [A]lthough he
                 admitted that he agreed to be the get-away driver, Biba did not
                 state at any point during his allocution that he was the get-away
                 driver or that he took any step towards the commission of the
                 robbery. Accordingly, because Biba only allocated to a Hobbs Act
                 robbery conspiracy as it relates to the § 924(c) count, Biba’s §
                 924(c) conviction must be vacated under Davis, and Biba must be
                 re-sentenced on the remaining counts of conviction.

Id. (emphasis in original) (citations omitted). Thus, where a § 924(c) conviction rests on

multiple predicates, one of which has been invalidated, the conviction may stand only if the


the attendant factual proffer more broadly establish that his § 924(c) charge was predicated both on conspiracy to
commit Hobbs Act robbery and [a valid predicate offense].” In re Navarro, 931 F.3d 1298, 1302 (11th Cir. 2019).

                                                         7
         Case 1:16-cr-00082-VEC Document 254 Filed 08/31/20 Page 8 of 9




record factually establishes that the defendant committed another predicate offense that

constitutes a “crime of violence” under the elements clause of § 924(c).

       3. Petitioners allocuted to Hobbs Act robbery as a predicate § 924(c) offense.

       Each Petitioner, during his plea allocution, admitted using, discharging, or possessing a

firearm (or aiding and abetting the use, discharge, or possession thereof) in connection with or in

furtherance of at least one Hobbs Act robbery. Petitioner White does not dispute that he

committed a Hobbs Act robbery, or that a firearm was used, carried, or possessed in furtherance

of that robbery. See White Pet. at 6–8. Nor could he. As discussed in note 4, supra, White

pleaded guilty to Count Three, which charged him with Hobbs Act robbery, and Count Five,

which charged a violation of § 924(c).

       Although Santiago, Kenneth Smith, and Stephen Smith did not plead guilty to Hobbs Act

robbery, their plea allocutions established that each Petitioner committed a Hobbs Act robbery

and used a firearm (or aided and abetted the use of a firearm) in connection with the robbery.

       Santiago admitted that he “knew that weapons would be used during the [armored car]

robberies,” and “drove the getaway car that contained other members of the conspiracy, weapons

and cash” as part of the robbery that occurred on December 15th, 2015 (charged in Count Four).

Santiago Plea Tr. at 12:17–23 (Dkt. 252). Stephen Smith admitted that he “participated in three

gunpoint robberies of armored trucks,” including on December 15, 2015, when he “forcibly took

bags containing United States currency from an armored truck guard at gunpoint” and “fired the

gun that [he] had used to commit the robbery.” Stephen Smith Plea Tr. at 15:9–12; 15:16–18

(Dkt. 81). Similarly, Kenneth Smith admitted that he and his co-conspirators forcibly

“attempt[ed] to rob property from someone else,” and that a co-conspirator discharged a firearm

during the incident. Kenneth Smith Plea Tr. at 15:14–16:23 (Dkt. 83); Kenneth Smith Suppl.



                                                 8
          Case 1:16-cr-00082-VEC Document 254 Filed 08/31/20 Page 9 of 9




Plea Tr. 3:4-15 (Dkt. 197). He further admitted that after the first of several robberies, he knew

that one of the other robbers would be armed with a firearm during the robbery.7 Id.

        Based on the record before the Court, there is an adequate factual basis to support a

finding that each Petitioner committed Hobbs Act robbery, which may then be relied upon as the

predicate offense for Petitioners’ § 924(c) convictions. The use of Hobbs Act robbery as a

predicate in this case is, therefore, both factually and legally supported. Accordingly,

Petitioners’ motions to vacate their convictions must be denied.

                                           III.    CONCLUSION

        For the foregoing reasons, Petitioners Michael Santiago, Kenneth Smith, Stephen Smith,

and Christopher White’s petitions to vacate their convictions for violating 18 U.S.C. § 924(c) are

DENIED.

        The Clerk of Court is respectfully directed to terminate the pending motions at docket

entries 219, 224, 229, and 241. The Clerk is further directed to terminate all pending motions

and deadlines in 19-CV-9086 and close the case.



SO ORDERED.
                                                                ________________________________
                                                                   ___
                                                                    _________
                                                                           ____
                                                                              ______
                                                                                  ____
                                                                                   __________
                                                                                           ____
                                                                                            __________
Date: August 31, 2020                                                 VALERIE CAPRONI
                                                                                    CAPRON NI
      New York, New York                                              United States District Judge

7
          Although the plea allocutions establish that only one petitioner, Stephen Smith, possessed and used a gun
during the robberies, White, Santiago, and Kenneth Smith are nonetheless guilty of violating § 924(c) as an aider
and abettor. See S1 Indictment ¶ 5. To establish that a defendant aided and abetted a § 924(c) violation, the
Government must prove that “the defendant actively participated in the underlying . . . violent crime with advance
knowledge that a confederate would use or carry a gun during the crime’s commission.” Rosemond v. United States,
572 U.S. 65, 67 (2014); see also United States v. Prado, 815 F.3d 93, 101–02 (2d Cir. 2016) (“[T]he jury must find
that the defendants had advance knowledge of the gun at a time that they could have chosen not to participate in the
crime.”). White, Santiago, and Kenneth Smith sufficiently allocuted to advance knowledge that a firearm would be
used during the robberies and are, therefore, guilty of violating § 924(c) on an aiding and abetting theory. See
Santiago Suppl. Plea Tr. 3:2–8 (Santiago allocuting that he knew “before [he] set out that morning that one of the
[other robbers] had a gun”); White Plea Tr. 12:6–7 (“I knew that one member of the group had a gun that day and
was going to use it in the robbery.”); Kenneth Smith Suppl. Plea Tr. 3:4–15 (allocuting that he became aware that
co-conspirators would wield firearms after the first of several robberies in which a firearm was used).

                                                         9
